     Lori V. Berke (#015628)
 1
     Jody C. Corbett (#019718)
 2   BERKE LAW FIRM, PLLC
     1601 N. 7th Street, Suite 360
 3   Phoenix, AZ 85006
 4   Phone: (602) 254-8800
     Fax: (602) 254-8808
 5   lori@berkelawfirm.com
     jody@berkelawfirm.com
 6
     Attorneys for Defendants City of Phoenix, City of
 7       Phoenix Police Chief Jeri Williams and Officer
         Eric Gomez
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF ARIZONA
10
11   David Saccoccio,
                                                       Case No. CV-20-1141-PHX-DJH
12                             Plaintiff,
                                                       CITY OF PHOENIX’S MOTION TO
13
          vs.                                          DISMISS
14
     City of Phoenix, a municipal corporation;
15   Jeri Williams, Chief of Police of the City of
                                 1
16   Phoenix Police Department,

17                             Defendants.
18
                Pursuant to Fed. R. Civ. P. 12(b), Defendant City of Phoenix (“Defendant”), through
19
     undersigned counsel, moves to dismiss all of Plaintiff David Saccoccio’s (“Plaintiff”)
20
     claims in his Amended Complaint against the City of Phoenix. This motion is supported by
21
     the following Memorandum of Points and Authorities.
22
                          MEMORANDUM OF POINTS AND AUTHORITIES
23
     I.         FACTUAL AND PROCEDURAL BACKGROUND
24
                Plaintiff alleges in his Amended Complaint that on May 31, 2020, following days of
25
     unrest, Governor Ducey issued an emergency order imposing an 8:00 pm curfew on all
26
27              1
          Phoenix Police Officer Eric Gomez is also named as a defendant in the body of the
28   Amended Complaint, but his name has been omitted from the caption.
                                               1
 1   residents statewide. (Doc. 18, ¶ 19). Beginning at approximately 5:00 pm on May 31,
 2   2020, and continuing for the next few hours, Plaintiff, along with other individuals,
 3   participated in a peaceful protest in downtown Phoenix. (Doc. 18, ¶¶ 20-28. Plaintiff
 4   alleges that “intent on exercising their First Amendment right to assemble in the face of
 5   what they . . . believed to be an unconstitutional curfew,” Plaintiff and other protest
 6   participants walked northbound on 7th Street toward the freeway, and as they approached
 7   Roosevelt Street, police officers formed a line across 7th Street, cutting off the route. (Doc.
 8   18, ¶¶ 25-27). As the protestors approached the line of police officers, they began kneeling
 9   on the ground with their hands up, chanting “hands up don’t shoot.” (Doc. 18, ¶ 28).
10   Plaintiff alleges that police responded by “launching a series of cannisters of tear gas into
11   the middle of the crowd” and firing tear gas and “less lethal” ammunition such as “rubber
12   bullets” at protestors. (Doc. 18, ¶¶ 28-29). Plaintiff alleges he and other protestors ran
13   south to evade the pepper spray and rubber bullets, and then had to go eastbound into the
14   Garfield historic neighborhood. (Doc. 18, ¶¶ 30-33).
15          Plaintiff claims he and a small group of protestors he was with saw a group of
16   Phoenix police officers moving toward them, and when the protesters reached a fence and
17   had nowhere to go, they stopped and put their hands up to “surrender.” (Doc. 18, ¶¶ 38-39).
18   As Plaintiff attempted to surrender, officers launched tear gas at them. (Doc. 18, ¶ 39).
19   Plaintiff alleges he then attempted to scale the fence, and after being unable to do so, turned
20   around and started to put his hands up to surrender. (Doc. 18, ¶ 39). He alleges that as he
21   was “putting his hands up, he was shot at point-blank range by Phoenix Police Officer Eric
22   Gomez with what felt like a real bullet.” (Doc. 18, ¶ 42).
23          Plaintiff claims that despite requesting medical attention, he did not receive medical
24   treatment until several hours later when the Phoenix Fire Department responded to the
25   scene and cleaned his open wound. (Doc. 18, ¶¶ 43-46). He was then brought to a Phoenix
26   Police precinct so that his wound could be photographed, after which police transported him
27   to a hospital emergency room where he was released from custody and advised he would
28   receive a criminal citation in the mail. (Doc. 18, ¶¶ 46-47). Plaintiff alleges he was
                                                2
 1   diagnosed with a fractured radial bone in his arm and underwent surgery for it the following
 2   day. (Doc. 18, ¶ 48).
 3   II.    LEGAL ARGUMENT
 4          A.     Legal Standard for Dismissal of Claims.
 5          Under federal law, in order to state a claim upon which relief can be granted, a
 6   complaint must contain sufficient factual allegations to support the claims asserted and not
 7   just “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements.” Iqbal, 556 U.S. at 678-79. A court is “not bound to accept as true
 9   a legal conclusion couched as a factual allegation.” Id. (quoting Bell Atlantic Corp. v.
10   Twombly, 550 U.S. 544, 555 (2007)). Nor does a complaint suffice if it tenders “naked
11   assertion[s] devoid of ‘further factual enhancement.’” Id. (citation omitted). The plaintiff
12   must allege enough facts to state a claim for relief that is plausible on its face. Lazy Y
13   Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008) (quoting Twombly, 550 U.S. at
14   555). Causes of action that fail to state a claim upon which relief can be granted are subject
15   to dismissal under Fed. R. Civ. P. 12(b)(6).
16          B.     Plaintiff’s Second Claim for Relief Fails to State a Claim Under 42 U.S.C.
                   § 1983 for Municipal Liability under Monell Against the City of Phoenix.
17
            In his Second Claim for Relief, Plaintiff alleges that the City of Phoenix is liable to
18
     him under 42 U.S.C. § 1983 because it failed to properly “train, supervise or discipline its
19
     employees.” (Doc. 18, ¶ 73). To state a claim against a municipality for failure to
20
     adequately train or supervise its employees regarding their legal duty to avoid violating
21
     citizens’ rights such that it rises to the level of a “policy or custom” that is actionable under
22
     Section 1983, a complaint must allege facts demonstrating deliberate indifference by the
23
     municipality. Connick v. Thompson, 563 U.S. 51, 61 (2011). To demonstrate deliberate
24
     indifference, a complaint must allege facts showing that the municipality had “notice that a
25
     course of training is deficient in a particular respect,” because without such notice, a
26
     municipality “can hardly be said to have deliberately chosen a training program that will
27
     cause violations of constitutional rights.” Id. at 62. Finally, to properly allege a claim for
28
                                                    3
 1   failure to supervise, there must be facts alleged to demonstrate that the supervision was
 2   “sufficiently inadequate” to amount to “deliberate indifference.” Dougherty, 654 F.3d at
 3   900.   It is “ordinarily necessary” to allege facts demonstrating a pattern of similar
 4   constitutional violations by untrained employees to demonstrate deliberate indifference for
 5   purposes of showing a claim for failure to train and supervise. Connick, 563 U.S. at 62; see
 6   also Cannon v. City of Petaluma, 2012 WL 1183732, at *19 (N.D. Cal. 2012) (ruling that
 7   the plaintiff’s allegations relating “solely to his own, isolated experiences” were insufficient
 8   to state a claim for failure to train or supervise); Haugen v. Brosseau, 351 F.3d 372, 393 (9th
 9   Cir. 2003), reversed on other grounds sub nom. by Brosseau v. Haugen, 543 U.S. 194
10   (2004) (holding that a “single failure to discipline” officers, by itself, cannot give rise to a
11   municipality’s liability under Monell). Without alleging a pattern of similar conduct, a
12   plaintiff must allege facts showing that the inadequacy in this area of training was so
13   obvious that the defendant municipality should have known that unlawful conduct by its
14   officers was predictable. See Connick, 563 at 63–64; Bryan County, 520 U.S. at 409 (“[t]he
15   likelihood that [a] situation will recur and the predictability that an officer lacking specific
16   tools to handle that situation will violate citizens’ rights could justify a finding that [the
17   failure to train] reflected ‘deliberate indifference’ to the obvious consequence of the
18   policymakers’ choice—namely, a violation of a specific constitutional or statutory right”).
19          Plaintiff’s Amended Complaint contains no allegations to support a claim for
20   improperly training, supervising, and/or disciplining Officer Gomez or any other City of
21   Phoenix police officer.    The Amended Complaint fails to allege any specific facts to
22   sufficiently allege a claim for failure to train, supervise, and/or discipline Officer Gomez by
23   demonstrating a pattern of similar constitutional violations (i.e. using excessive force) that
24   could establish deliberate indifference by the City of Phoenix. The Amended Complaint
25   only refers to a vague “history” of the City of Phoenix Police Department using “tear-gas,”
26   “attempting to ‘corral’ protestors,” “targeting protestors,” and failing to discipline its
27   officers for excessive force. While the Amended Complaint alleges “upon information and
28   belief” that an assistant chief with the City of Phoenix Police Department trained with the
                                                    4
 1   Israeli military and that the Phoenix Police Department uses tactics developed by the Israeli
 2   army, these vague allegations are insufficient to state a claim upon which relief can be
 3   granted. See, e.g., Van Buren v. Walmart, Inc., 2020 WL 1064823, at *4 (D. Md. Mar. 5,
 4   2020) (holding that “information and belief” pleadings that allege no more than conclusions
 5   are insufficiently pleaded under Rule 8).         There are no allegations in the Amended
 6   Complaint of other instances in which the Phoenix Police Department was found to have
 7   used excessive force against protestors sufficient to demonstrate a pattern of similar
 8   constitutional violations by City of Phoenix police officers.         Instead, the Amended
 9   Complaint contains only legal conclusions that are insufficient to properly allege this claim.
10   See Iqbal, 556 U.S. at 678-79. Therefore, Plaintiff’s Amended Complaint fails to state a
11   claim against the City of Phoenix in the Second Claim for Relief upon which relief can be
12   granted and should be dismissed.
13          C.     Plaintiff’s Third Claim for Relief Should Be Dismissed Pursuant to A.R.S.
                   § 12-820.05(B).
14
            In his Third Claim for Relief, Plaintiff alleges a claim for assault and battery under
15
     Arizona law against the City of Phoenix only pursuant to the doctrine of respondeat
16
     superior based on alleged conduct of Phoenix Police Officer Eric Gomez. (Doc. 18, ¶¶ 83-
17
     89). Under A.R.S. § 12-820.05(B), “[a] public entity is not liable for losses that arise out of
18
     and are directly attributable to an act or omission determined by a court to be a criminal
19
     felony by a public employee unless the public entity knew of the public employee's
20
     propensity for that action.” A felony conviction is not a prerequisite to application of
21
     immunity under A.R.S. § 12-820.05. Indeed, in State v. Heinze, 196 Ariz. 126, 130, 993
22
     P.2d 1090, 1094 (App. 1999), the Arizona Court of Appeals held that a similar statute did
23
     not require a criminal conviction. In Heinze, the court analyzed whether the State had a
24
     duty to indemnify a former State employee who was alleged to have sexually harassed other
25
     employees. Id. at 128, ¶ 1, 993 P.2d at 1092. The statute at issue in Heinze excluded from
26
     state insurance coverage “an act or omission determined by a court to be a felony.” Id. at
27
     130, ¶16, 993 P,2d at 1094. The Court of Appeals held that because the statute did not
28
                                                   5
 1   specify that the state employee must have been convicted of a felony, or exclude only losses
 2   arising from acts or omissions determined by a criminal court to be a felony, a civil court
 3   could make the determination that the alleged actions by the employee constituted a felony.
 4   Id. at 130, 993 P.2d at 1094. See also, McGrath v. Scott, 250 F. Supp. 2d 1218, 1234 (D.
 5   Ariz. 2003) (holding that the immunity in A.R.S. § 12–820.05(B) applied despite the lack
 6   criminal court finding that the officer’s action constituted a felony).
 7         Under A.R.S. §13-1203, a person commits the crime of misdemeanor assault by:
 8          1.     Intentionally, knowingly or recklessly causing any physical injury to
                   another person; or
 9
            2.     Intentionally placing another person in reasonable apprehension of
10
                   imminent physical injury; or
11
            3.     Knowingly touching another person with the intent to injure, insult or
12                 provoke such person.
13   Under A.R.S. § 13-1204, a person commits an aggravated assault, which is a felony, if he

14   commits an assault and “causes serious physical injury to another.” Plaintiff alleges that

15   that Officer Gomez caused serious physical injury to him by shooting him with a “less

16   lethal” munition and that Officer Gomez and other Phoenix police officers caused him “to

17   be in reasonable apprehension of physical harm.” (Doc. 18, ¶¶ 84-85). There is no

18   allegation in Plaintiff’s Amended Complaint that the City of Phoenix knew of a propensity

19   on the part of Officer Gomez to commit aggravated assault. Therefore, the City of Phoenix

20   is immune from suit under Arizona law for Plaintiff’s Third Claim for Relief and that claim

21   should be dismissed.

22   ...

23   ...

24   ...

25   ...

26   ...

27   ...

28   ...
                                                    6
 1         D.
                                                                 2
                    Plaintiff’s Fourth Claim for Relief (First) – Negligence against the City
 2                  of Phoenix – Should Be Dismissed on Multiple Bases.

 3                  1.    A Claim for Negligence Against a Public Entity Cannot be Based
                          on the Alleged Excessive Force by a Police Officer.
 4
            In his Fourth Claim for Relief (First), Plaintiff alleges a claim for negligence against
 5
     the City of Phoenix only pursuant to the doctrine of respondeat superior based on alleged
 6
     conduct of Phoenix Police Officer Eric Gomez, Phoenix Police Chief Jeri Williams and
 7
     other unknown police officers. (Doc. 18, ¶¶ 90-97). Plaintiff alleges that Officer Gomez
 8
     “violated his duty of care by deploying a less-lethal munition from point blank range,”
 9
     causing Plaintiff injury.   (Doc. 18, ¶ 93).     Plaintiff also alleges that Chief Williams
10
     “violated her duty of care by approving a reckless operations plan that created a high
11
     likelihood of injury to Plaintiff.” (Doc. 18, ¶ 92). Plaintiff also alleges that “[o]ther
12
     unknown officers violated their respective duties of care by indiscriminately deploying tear
13
     gas, rubber bullets, and other ‘less lethal’ munitions that fell below the standard of care for
14
     police officers . . . .” (Doc. 18, ¶ 94). All of the allegations upon which Plaintiff bases his
15
     negligence claim stem from an alleged use of excessive physical force by a police officer
16
     against Plaintiff.
17
            The Arizona Supreme Court has held that a claim for negligence cannot be based on
18
     an alleged use of excessive force by a police officer. See Ryan v. Napier, 245 Ariz. 54, 60–
19
     61, ¶¶ 16-26, 425 P.3d 230, 236–37 (2018) (holding that “negligent use of intentionally
20
     inflicted force” is not a cognizable claim). In Ryan, the Supreme Court reasoned that a
21
     claim for negligence could not be based on a police officer’s use of excessive force because
22
     use of force is an intentional act and “negligence and intent are mutually exclusive grounds
23
     for liability.” Id. at 60, ¶ 20, 425 P.3d at 236. Further, the Arizona Supreme Court held
24
     that allowing a plaintiff to bring a claim for negligence against a public entity based on a
25
26          2
            Plaintiff’s Amended Complaint contains two sections titled “Fourth Claim for
27   Relief” – the first one is for Negligence and the second for Intentional Infliction of
     Emotional Distress. For purposes of this Motion, Defendants refer to the two claims as the
28   “Fourth Claim for Relief (First)” and the “Fourth Claim for Relief (Second).”
                                                  7
 1   police officer’s intentional use of force would directly conflict with the immunity afforded
 2   public entities under A.R.S. § 12-820.05(B) and the statutory presumption of
 3   reasonableness that is afforded police officers using physical force in making arrests under
 4   A.R.S. § 12-716(A). Id. at 61, ¶¶ 24-25, 425 P.3d at 237. Therefore, this claim fails to state
 5   a claim upon which relief can be granted and should be dismissed.
 6                 2.     The City of Phoenix is Immune From Plaintiff’s Claim for
                          Negligence Under A.R.S. § 12-820.05(B).
 7
            Plaintiff’s negligence claim is based on the same conduct of Officer Gomez as is his
 8
     claim for assault and battery discussed in Section II(C) above. As the Arizona Supreme
 9
     Court reiterated in Ryan, the Arizona legislature has provided immunity to public entities
10
     from liability for alleged uses of excessive force by their employees in A.R.S. § 12-
11
     820.05(B).   This immunity precludes claims for negligence against public entities for
12
     alleged use of excessive force by police officers. 245 Ariz. at 61, ¶ 24, 425 P.3d at 237.
13
     Thus, Plaintiff’s negligence claim against the City of Phoenix is also barred by A.R.S. § 12-
14
     820.05(B) and should be dismissed on this basis.
15
                   3.     The City of Phoenix Has Qualified Immunity from Claims for
16
                          Negligence.
17          Under Arizona law, governmental entities are entitled to qualified immunity from
18   simple negligence for the discretionary actions of their police officers made in the course of
19   their official duties. See A.R.S. § 12-820.05(A) (stating that the Arizona immunity statutes
20   “shall not be construed to affect, alter or otherwise modify any other rules of tort immunity
21   regarding public entities and public officers as developed at common law”); Landeros v.
22   City of Tucson, 171 Ariz. 474, 475, 831 P.2d 850, 851 (App. 1992) (holding that police
23   officers are entitled to common law qualified immunity from a claim of negligence “to
24   assure continued vigorous police work”); Clouse ex rel. Clouse v. State, 199 Ariz. 196, 203,
25   ¶ 27, 16 P.3d 757, 764 (2001) (holding that “in the absence of any statutory direction” on a
26   particular government action, common law immunity applies); Clouse v. State, Dept. of
27   Public Safety, 194 Ariz. 473, 478, 984 P.2d 559, 564 (App. 1998), vacated on other grounds
28
                                                   8
 1   by 199 Ariz. 196, 16 P.3d 757 (citing Landeros and holding that governmental immunity
 2   for simple negligence based on claims related to “vital” government functions such as the
 3   “active investigation and prosecution of crime” has been the public policy in Arizona for its
 4   entire history and holding that police officers can only be held liable for gross negligence
 5   for their actions in a police investigation); Hulstedt v. City of Scottsdale, 884 F. Supp. 2d
 6   972, 1017 (D. Ariz. 2012) (citing the Arizona Supreme Court’s opinion in Clouse and
 7   holding that police officers “making discretionary decisions while acting in their official
 8   capacity in Arizona are only liable ‘if the plaintiffs establish[] gross negligence’”). In this
 9   case, the alleged actions of the City of Phoenix police officers on which Plaintiff’s claim for
10   negligence is based are all discretionary actions the officers made in the course of their
11   official duties. (Doc. 18, ¶¶ 92-94). Therefore, the City of Phoenix is immune from
12   Plaintiff’s claim against the City of Phoenix for negligence.
13          For all of the foregoing reasons, Plaintiff’s Fourth Claim for Relief (First) for
14   negligence should be dismissed.
15          E.     Plaintiff’s Fourth Claim for Relief (Second) – Intentional Infliction of
                   Emotional Distress against the City of Phoenix – Should Also Be
16
                   Dismissed.
17          In his Fourth Claim for Relief (Second), Plaintiff alleges that “Defendants’ and the
18   other officers’ above-described conduct—implementing the ‘Funnel and Hunt’ operation
19   plan, shooting Plaintiff with a less-lethal munition, fracturing his arm, and then mocking
20   him rather than providing him medical care – was extreme and outrageous.” (Doc. 18, ¶
21   99). First, to the extent this claim is based on the use of force against Plaintiff, it is barred
22   by A.R.S. § 12-820.05(B), for the same reasons set forth in Sections II(C) and (D) above
23   regarding assault and battery and negligence. Additionally, the claim for relief fails to state a
24   claim upon which relief can be granted.
25          To state a claim for intentional infliction of emotional distress under Arizona law, a
26   plaintiff must allege facts demonstrating:
27
            (1)    that the defendant’s conduct was “extreme” and “outrageous;”
28
                                                    9
            (2)    that the defendant either intended to cause emotional distress or
 1
                   recklessly disregarded the near certainty that such distress would result
 2                 from his conduct; and
            (3)    that severe emotional distress in fact occurred as a result of the
 3                 defendant's conduct.
 4   Citizen Publ’g Co. v. Miller, 210 Ariz. 513, 516, ¶ 11, 115 P.3d 107, 110 (2005). With
 5   respect to the first element, a plaintiff must allege facts demonstrating that the defendant’s
 6   conduct was “so outrageous in character, and so extreme in degree, as to go beyond all
 7   possible bounds of decency, and to be regarded as atrocious and utterly intolerable in a
 8   civilized community.” Johnson v. McDonald, 197 Ariz. 155, 160, ¶ 23, 3 P.3d 1075, 1080
 9   (App. 1999). Under this standard, even a defendant's “unjustifiable” conduct does not
10   necessarily rise to the level of “atrocious” and “beyond all possible bounds of decency” that
11   would cause an average member of the community to believe it was “outrageous.” Nelson
12   v. Phoenix Resort Corp., 181 Ariz. 188, 199, 888 P.2d 1375, 1386 (App. 1994). The
13   “conduct necessary to sustain an intentional infliction claim falls at the very extreme edge
14   of the spectrum of possible conduct.” Watts v. Golden Age Nursing Home, 127 Ariz. 255,
15   258, 619 P.2d 1032, 1035 (1980). Furthermore, the court determines whether the acts at
16   issue are sufficiently outrageous to state a claim for relief. Johnson, 197 Ariz. at 160, 3
17   P.3d at 1080. To sufficiently allege the second element, a plaintiff must allege facts
18   showing that the defendant acted with intent to cause emotional distress or recklessly
19   disregarded the near certainty that emotional distress would result from his conduct.
20   Wallace v. Casa Grande Union High School District, 184 Ariz. 419, 428, 909 P.2d 486, 495
21   (App. 1995). Finally, to sufficiently allege the third element, a plaintiff must allege facts
22   showing that the defendant’s conduct “actually caused” him to suffer distress “so severe
23   that no reasonable man could be expected to endure it.” Pankratz v. Willis, 155 Ariz. 8, 17,
24   744 P.2d 1182, 1191 (App. 1987).
25         In Midas Muffler Shop v. Ellison, 133 Ariz. 194, 650 P.2d 496 (App. 1982), the
26   Arizona Court of Appeals gave examples where courts found the emotional distress to be
27   sufficiently severe to prove severe emotional distress. They included (1) plaintiff suffered a
28
                                                  10
 1   heart attack and nervous exhaustion; (2) plaintiff experienced such severe fright that it
 2   resulted in the premature birth of a dead baby; (3) plaintiff was writhing in bed in a state of
 3   extreme shock and hysteria, suffering severe nervousness and headaches resulting in a
 4   complete breakdown of her physical and emotional well-being that she was unable to work;
 5   (4) plaintiff suffered severe headaches and stress and her state of anxiety ultimately
 6   required hospitalization; (5) plaintiff who suffered from multiple sclerosis experienced
 7   stress and a relapse resulting in a permanent impairment of her condition. Id. at 199, 650
 8   P.2d at 501.
 9          In his Amended Complaint, Plaintiff fails to allege facts to support any one of the
10   three elements of intentional infliction of emotional distress. The complained of conduct
11   upon which Plaintiff cases this claim is (1) “implementing the ‘Funnel and Hunt’ operation
12   plan, (2) shooting Plaintiff with a less-lethal munition, and (3) mocking Plaintiff and
13   delaying seeking medical care for Plaintiff. (Doc. 18, ¶ 99). None of this alleged conduct
14   rises to the level of extreme and outrageous conduct because it is not conduct that is so
15   outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
16   decency, and to be regarded as atrocious and utterly intolerable in a civilized community.
17   Indeed, according to the Amended Complaint, at the time the alleged “Funnel and Hunt”
18   operation was being carried out and force was used against Plaintiff, Plaintiff admits he was
19   acting in violation of the 8:00 pm curfew that had been imposed by Arizona’s governor on
20   an emergency basis due to days of unrest that led to widespread property damage in the
21   hundreds of thousands of dollars, and Plaintiff was attempting to scale a fence leading into a
22   historic residential neighborhood where he and the other curfew violators could have caused
23   significant damage to historic properties and/or injured or killed residents in that
24   neighborhood. (Doc. 18, ¶¶ 17, 19, 25, 33, 35, 40). Thus, the alleged means used to locate
25   and take the curfew violators into custody and the use of less than lethal force to prevent
26   them from entering a historic neighborhood was not, as a matter of law, so outrageous that
27   it goes beyond all decency. See, e.g., Casado v. Miami-Dade Cty., 340 F. Supp. 3d 1320,
28   1324, 1332 (S.D. Fla. 2018) (ruling that the plaintiff’s complaint failed to state a claim for
                                                 11
 1   intentional infliction of emotional distress under Florida law (which has the same elements
 2   as the claim under Arizona law) because the plaintiff’s allegations that the police officer’s
 3   actions during a traffic stop of attempting to slam the plaintiff into the hood of his car,
 4   punching the plaintiff in the face repeatedly, and mockingly stating, “What the f**k are you
 5   going to do about it?,” when the plaintiff asked for his badge number and questioned being
 6   punched in the face were not extreme and outrageous as a matter of law). Additionally,
 7   Plaintiff’s claim that he was mocked by unidentified police officers and that medical
 8   treatment for his bleeding arm was delayed does not rise to the level of extreme or
 9   outrageous conduct as a matter of law. See, e.g., Kinan v. City of Brockton, 876 F.2d 1029,
10   1036 (1st Cir. 1989) (holding that a police officer’s actions in refusing the plaintiff’s
11   repeated requests for hospital care for a dog bite wound that was bleeding profusely and
12   ordering the plaintiff to remove all of his clothing did not rise to the level of “extreme and
13   outrageous” conduct for a claim of intentional infliction of emotional distress under
14   Massachusetts law (which has the same elements as a claim for intentional infliction of
15   emotional distress under Arizona law)). Plaintiff admits that he was eventually provided
16   with medical treatment by the Phoenix Fire Department and then at the hospital emergency
17   room. (Doc. 18, ¶¶ 46-47). Therefore, Plaintiff’s allegations do not establish extreme and
18   outrageous conduct as a matter of law.
19         Second, there are no factual allegations demonstrating that any City of Phoenix police
20   officers acted with intent to cause emotional distress or recklessly disregarded the mere
21   certainty that emotional distress would result—only legal conclusions which is not
22   sufficient.
23         Finally, Plaintiff does not allege that he experienced severe emotional distress as a
24   result of the complained of conduct – emotional distress so severe that no reasonable man
25   could be expected to endure it. Indeed, in his Amended Complaint, Plaintiff merely alleges
26   that he suffered “emotional distress.” (Doc. 18, ¶ 102). Therefore, Plaintiff has failed to
27   state a claim for intentional infliction of emotional distress against the City of Phoenix and
28   that claim should be dismissed.
                                                  12
 1          F.     Plaintiff Cannot Recover Punitive Damages against the City of Phoenix.
 2          Plaintiff asserts a claim for punitive damages in his Amended Complaint against the
 3   City of Phoenix. Punitive damages are not recoverable under 42 U.S.C. § 1983 against
 4   municipalities or individual government officials in their official capacity. City of Newport v.
 5   Fact Concerts, Inc., 453 U.S. 247, 271 (1981). Likewise, public entities are immune from
 6   punitive damages claims under state law. See A.R.S. § 12-820.04 (stating that “[n]either a
 7   public entity nor a public employee acting within the scope of his employment is liable for
 8   punitive or exemplary damages”). Therefore, punitive damages are not recoverable against
 9   the City of Phoenix, and Plaintiff’s claim for punitive damages against the City should be
10   dismissed.
11   III.   CERTIFICATION PURSUANT TO LRCIV 12.1(c).
12          Undersigned counsel certify that before filing this Partial Motion to Dismiss, they
13   conferred with Plaintiff’s counsel in writing and also attempted to confer by telephone
14   regarding the arguments they intended to assert in this motion for failure to state a claim
15   upon which relief can be granted. Plaintiff’s counsel never responded to Defendants’
16   counsel’s e-mails and voicemail message regarding whether Plaintiff believes that the
17   defects in the Amended Complaint are curable by amendment. Therefore, Defendants have
18   complied with the requirements of LRCiv 12.1(c).
19   IV.    CONCLUSION.
20          For all of the foregoing reasons, all of Plaintiff’s claims against the City of Phoenix
21   should be dismissed.
22          DATED this 4th day of January, 2021.
23                                              BERKE LAW FIRM, PLLC
24
25                                              By s/ Jody C. Corbett
                                                  Lori V. Berke
26                                                Jody C. Corbett
27                                                Attorneys for Defendants City of Phoenix,
                                                      City of Phoenix Police Chief Jeri Williams,
28                                                    and Officer Eric Gomez
                                                  13
 1
                                  CERTIFICATE OF SERVICE
 2
     I hereby certify that on January 4, 2021, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrants:

 5                                     Stephen D. Benedetto
                                          Heather Hamel
 6
                                   645 North 4th Avenue, Suite A
 7                                   Phoenix, Arizona 85003
                                      benedetto@the-plf.com
 8                                      hamel@the-plf.com
 9                                     Attorneys for Plaintiff

10     s/ Jody C. Corbett
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  14
